Citation Nr: 1042163	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-01 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD). 

2.  Entitlement to service connection for left ear hearing loss 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967 
and from March 2003 to September 2005.  He had additional periods 
of Reserve service, initially in May 1980.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In June 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, 
evidence of record indicates that the Veteran's GERD is related 
to his military service.

2.  The competent medical, and competent and credible lay, 
evidence of record indicates that the Veteran's left ear hearing 
loss disability is related to his military service.


CONCLUSIONS OF LAW

1.  GERD was incurred in active service.  38 U.S.C.A. §§ 101(24), 
1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  In light of the fact that the Board 
is granting the Veteran's claims in this decision, any deficiency 
on the part of VA in satisfying VA's duties to notify and assist 
pursuant to the provisions of the VCAA have essentially been 
rendered moot by the Board's grant of the benefits sought on 
appeal.

Relevant law and regulations 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during which 
the individual concerned was disabled or died from disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (2010).  

1.  Entitlement to service connection for GERD. 

Analysis 

The Veteran is seeking service connection for gastroesophageal 
reflux disease.  During the June 2010 hearing, he argued, in the 
first instance, that his disability was a result of the 
medication he takes for coronary artery disease or lumbar 
laminectomy residuals.  See the hearing transcript, pages 17-18.  
The RO has not addressed the Veteran's secondary service 
connection theory of entitlement, however, the Board finds that 
the Veteran is not prejudiced thereby as his claim is granted in 
the Board's decision herein on a direct-incurrence service 
connection basis.  Accordingly, the Veteran's secondary service 
connection theory of entitlement need not be discussed.

With respect to the first Hickson element, the Veteran was 
diagnosed with GERD during the November 2006 VA examination.  A 
current disability has therefore been demonstrated. 

With respect to the second Hickson element, service treatment 
records from the Veteran's first period of active military 
service are negative for any treatment or complaints of 
gastrointestinal distress.  The Veteran denied that he currently 
had, or had ever had, frequent indigestion, or stomach or 
intestinal trouble, in completing his June 1967 self-report of 
medical history.  The clinical report of his separation 
examination did not identify any gastrointestinal abnormality.  

On VA examination for a disability not at issue, conducted in 
December 1967, four months after his separation from service, the 
Veteran complained of acid indigestion or heartburn symptoms that 
had begun in, and persisted since, service.  During this December 
1967 VA examination, the Veteran acknowledged that he did not 
"report on sick call" during service, but instead relied on 
over-the-counter medication to relieve his symptoms.  The 
examiner noted that physical examination at that time revealed 
minimal, if any, epigastric tenderness, and that gastrointestinal 
X-ray examination was necessary to differentiate between simple 
hyperacidity and possible duodenal ulcer.

On VA examination in March 1968, the Veteran reported that he had 
had trouble with his stomach, off and on, for about a year and a 
half, consisting primarily of gas, epigastric distress, and 
burning, that went into his throat.  Physical examination of the 
digestive system was unremarkable.  Gastrointestinal X-ray 
examination revealed the esophagus canalized normally, without 
defects at the gastric junction.  The duodenal bulb, stomach, and 
proximal small bowel showed no abnormality.  The diagnosis was 
gastric hyperacidity from history.

The Veteran underwent a VA gastrointestinal examination in 
November 2006.  The November 2006 VA examiner stated that the 
Veteran's heartburn symptoms during service were the initial 
manifestations of GERD.  The examiner further indicated that this 
disease occurred during active service. 

While the service treatment records do not document any 
complaints or treatment for gastrointestinal distress, the 
Veteran is competent to report on the symptoms he experienced 
during service.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Board also finds the Veteran's statements as to the 
onset of his symptomatology in service to be credible, when 
considered in conjunction with the record as a whole.  
Accordingly, for the reasons further discussed below, the 
evidence of an in-service disease has been demonstrated and the 
second Hickson element has been met. 

With respect to the third Hickson element, objective clinical 
evidence of record indicates that the Veteran had continuously 
experienced acid reflux and indigestion since he separated from 
service in 1967.  For example, the Veteran complained of 
gastrointestinal distress during VA examinations in 1967 and 
1968.  His reserve treatment records document similar complaints 
in May 1980, December 1983, July 1991, August 1994, September 
1999, January 2002 and in his post-deployment health assessment 
in September 2005.  

When viewed as a whole, the Veteran's credible lay statements, 
clinical records, and his Reserve service clinical records, 
illustrate continuity of symptomatology starting in service, 
continuing until diagnosis in November 2006 and thereafter. 
Continuity of symptomatology is therefore established.  The third 
Hickson element has been satisfied.  As such, the Board finds 
that the evidence of record supports a grant of service 
connection for gastroesophageal reflux disease.  The benefit 
sought on appeal is accordingly allowed.

2.  Entitlement to service connection for left ear hearing 
loss disability. 

Pertinent law and regulations

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385 (2010).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  See 38 U.S.C.A. 
§§ 1112, and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA 
Under Secretary for Health letter dated October 4, 1995 [it is 
appropriate for VA to consider sensorineural hearing loss as an 
organic disease of the nervous system and, therefore, a 
presumptive disability].

Analysis

With respect to the first Hickson element, a VA examination 
conducted in June 2009 reveals that the Veteran has left ear 
hearing loss disability as described by 38 C.F.R. § 3.385 (2010).  
Evidence of a current disability has therefore been demonstrated. 

With respect to the second Hickson element, the Board 
acknowledges that the Veteran's June 1964 enlistment audiometric 
examination findings, when converted from American Standards 
Associates (ASA) units to International Standards Organization 
(ISO) units, demonstrate that he had left ear hearing loss as 
defined by the Court's decision in Hensley, supra.  However, 
audiometric findings on the Veteran's June 1967 separation 
examination revealed the Veteran's hearing was normal.  In the 
Veteran's self report of medical history, he denied that he had, 
or had ever had, hearing loss.  Moreover, his physical profile 
during both examinations indicated that the Veteran had normal 
hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
[observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale of 1 
(high level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for retention 
in the military service); the "H" reflects the state of the 
"hearing and ear."  

On VA examination in March 1968, the Veteran's ears were noted to 
be normal, and it was indicated that no hearing loss was noted.  
On Reserve service enlistment examination in May 1980, the 
Veteran reported a history of hearing loss.  It was noted the 
hearing loss was secondary to factory work.  On physical 
examination, he was noted to have cerumen impaction of the left 
ear.  On Reserve service examination in December 1983, left ear 
hearing loss disability for VA purposes was noted on audiometric 
examination.  38 C.F.R. § 3.385.  It was noted that he had 
hearing loss secondary to factory work.  In a report of medical 
history, completed in December 1987, the Veteran indicated that 
he had, or had had, hearing loss.  Clinical examination in 
December 1987 revealed impacted cerumen of the left ear.  
Audiometric testing in July 1991, for Air Force Reserve duty, 
revealed left ear hearing loss disability for VA purposes.  38 
C.F.R. § 3.385.  A medical history of hearing loss due to being a 
factory worker, and in the Air Force, was reported in August 
1994.  Audiometric testing in August 1994 for Reserve duty 
continued to demonstrate left ear hearing loss disability for VA 
purposes.  Accordingly, based on the above, and with resolution 
of doubt in the Veteran's favor, the Board finds that left ear 
hearing loss was not demonstrated when the Veteran entered 
Reserve service in May 1980.  Although the Veteran reported a 
history of hearing loss at that time, it was not specified as 
involving the left ear (service connection has been established 
for right ear hearing loss disability), it was noted that he 
impacted cerumen of the left ear, and no audiometric findings are 
available in the record for that date.  Left ear hearing loss was 
initially demonstrated by audiometric findings on Reserve service 
audiometric examination in December 1983.  

In an April 2008 statement, the Veteran indicated that his 
military duties included loading bombs and missiles on aircraft 
which had their engines running.  He also stated that he spent 
the last 18 months of his military service working in a building 
sorting ammunition on a machine and driving a fork lift truck 
during which time he was exposed to loud noises.  The Board notes 
that the Veteran's DD 214 lists his military occupational 
specialty (MOS) as a munitions system craftsman.  Based on the 
foregoing, exposure to acoustic trauma (an injury) in service, to 
include Reserve service (whether active duty for training or 
inactive duty training), is conceded as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  
The second Hickson element has therefore been met. 

With respect to the third Hickson element, the record contains 
only one medical opinion regarding the relationship between the 
Veteran's left ear hearing loss disability and his military 
service.  In a June 2009 opinion, a VA examiner concluded that 
"[b]ased on the claimant's evaluation and history in the Air 
Force; his [left ear hearing loss disability] is at least as 
likely as not due to his military service."  While the Board 
acknowledges that the examiner did not review the Veteran's 
claims folder, the examination report indicates that she obtained 
a medical history from the Veteran which was consistent with the 
evidence contained in the claims folder.  There is no evidence to 
the contrary.  The third Hickson element has therefore been met.  
As such, the evidence of record supports service connection for 
left ear hearing loss disability.


ORDER

Entitlement to service connection for GERD is granted. 

Entitlement to service connection for left ear hearing loss 
disability is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


